Exhibit 10.166

EXECUTIVE OFFICER

INDEMNIFICATION AGREEMENT

This INDEMNIFICATION AGREEMENT is made this              day of
                     (the “Agreement”) by and between The Bank of New York
Mellon Corporation (the “Company”) and                             
(“Indemnitee”).

WHEREAS, Indemnitee is an Executive Officer (as hereinafter defined) of the
Company and may also be serving or may serve in the future in another Position
(as hereinafter defined) at an Affiliated Entity or Unaffiliated Entity (each as
hereinafter defined);

WHEREAS, in consideration of the Indemnitee acting in the Position or Positions
and assuming the responsibilities attendant to the Position or Positions, the
Company desires to provide Indemnitee the rights to indemnification and payment
or reimbursement of expenses described below;

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and Indemnitee do hereby covenant and agree as follows:

Section 1. Definitions. For purposes of this Agreement:

(a) “Executive Officer” shall have the meaning of the term “officer” as such
term is defined in Rule 16a-1(f) of the Securities Exchange Act of 1934, as
amended.

(b) “Expenses” shall include all reasonable out of pocket fees, costs and
expenses, including, without limitation, attorneys’ fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, postage, delivery service fees,
and all other disbursements or expenses of the types customarily incurred if
Indemnitee is involved in any manner (including, without limitation, as a party
or a witness) in any Proceeding (as hereinafter defined) and, to the extent not
prohibited by law, the fees and costs incurred in enforcing Indemnitee’s right
to



--------------------------------------------------------------------------------

indemnification and reimbursement or payment of Expenses under this Agreement.

(c) “Position” is (a) service as a director, officer, partner, trustee,
fiduciary, manager or employee of the Company or of any other corporation,
limited liability company, public limited company, partnership, joint venture,
trust, employee benefit plan, fund or other enterprise as to which the Company
beneficially owns, directly or indirectly, at least a majority of the voting
power of equity or membership interests, or in the case of employee benefit
plans, is sponsored or maintained by the Company or one of the foregoing (any of
the foregoing, an “Affiliated Entity”) or (b) service at the request of the
Company at any time this Agreement is in effect as a director, officer, partner,
trustee, fiduciary, manager or employee of a corporation, limited liability
company, public limited company, partnership, joint venture, trust, employee
benefit plan, fund or other enterprise which is not an Affiliated Entity (an
“Unaffiliated Entity”), provided, however, that such request for service has
been approved in writing in accordance with Code Reports and Permission (CODE
RAP) or a successor process or by the Corporate Governance and Nominating
Committee of the Board of Directors of the Company.

(d) “Proceeding” shall mean any civil, criminal, administrative or investigative
action, suit, proceeding or procedure in which the Indemnitee is involved in any
manner (including, without limitation, as a party or a witness) by reason of the
fact of the Indemnitee’s Position or Positions.

Section 2. Indemnification — General. The Company shall indemnify, subject to
the terms of this Agreement, Indemnitee against all judgments, awards, fines,
ERISA excise taxes, penalties, amounts paid in settlement, liabilities and
losses and shall pay or reimburse all Expenses incurred by Indemnitee, subject
to the terms of this Agreement, to the fullest extent permitted by Delaware law
if Indemnitee is involved in any manner (including, without limitation, as a
party or a witness) in any Proceeding by reason of the fact of Indemnitee’s
Position or Positions, including, without limitation, any Proceeding by or in
the right of the Company to procure a judgment in its favor, but excluding any
Proceeding initiated by Indemnitee

 

- 2 -



--------------------------------------------------------------------------------

other than (i) Proceedings initiated by Indemnitee which are consented to in
advance in writing by the Company and (ii) counterclaims made by Indemnitee in a
Proceeding which directly respond to and negate the affirmative claim made
against Indemnitee in such Proceeding. In the event Indemnitee incurs Expenses
or settles a Proceeding under circumstances in which the Company would have an
obligation to indemnify Indemnitee for the Expenses or settlement amount, the
Company may discharge its indemnification obligation by making payments on
behalf of Indemnitee directly to the parties to whom such Expenses or settlement
amounts are owed by Indemnitee. Notwithstanding the foregoing, the Company will
also, to the fullest extent permitted by Delaware law and subject to Section 3
below, indemnify, reimburse and pay Indemnitee for Expenses incurred in
enforcing an indemnification, reimbursement or payment right under this
Agreement.

Section 3. Expenses. Subject to the terms of this Agreement, upon receipt by the
Company of an undertaking by Indemnitee to repay Expenses if it shall ultimately
be determined pursuant to this Agreement that Indemnitee is not entitled to be
indemnified by the Company, the Company shall pay or reimburse, to the fullest
extent permitted by Delaware law, Expenses actually and reasonably incurred by
Indemnitee in connection with a Proceeding in advance of its final disposition.
Such payment shall be made within thirty (30) days after the receipt by the
Company of a written request from Indemnitee requesting reimbursement or payment
of such Expenses. Such request shall reasonably evidence the Expenses incurred
by Indemnitee. The burden of proving that the Company is not liable for
reimbursement or payment of Expenses shall be on the Company.

Section 4. Limitations. The Company shall not indemnify Indemnitee or pay or
reimburse Indemnitee’s Expenses if such indemnification or payment would
constitute a “prohibited indemnification payment” under the regulations of the
Federal Deposit Insurance Corporation (or any successor provisions) or any other
applicable laws, rules or regulations or if the Proceeding alleges (1) claims
under Section 16(b) of the Securities Exchange Act of 1934, as amended
(2) violations of Federal or state insider trading laws or (3) violations of the
Company’s Personal Securities Trading Policy with respect to Company securities,
unless, in the case of clauses (1), (2) or (3), Indemnitee has been successful
on the merits, received the

 

- 3 -



--------------------------------------------------------------------------------

Company’s written consent prior to incurring the Expense or, after receiving the
Company’s written consent to incurring the cost of settlement, settled the
Proceeding.

Section 5. Standard of Conduct. No claim for indemnification shall be paid by
the Company unless the Company has determined that Indemnitee acted in good
faith and in a manner Indemnitee reasonably believed to be in or not opposed to
the best interests of the Company and, with respect to any criminal action or
proceeding, had no reasonable cause to believe his or her conduct was unlawful,
which is the standard of conduct set forth in Section 145 of the Delaware
General Corporation Law (the “DGCL”) (as such, the “Standard of Conduct”, with
such Standard of Conduct to be automatically revised to conform to any successor
provision of the DGCL) except that no indemnification shall be made with respect
to any Proceeding by or in right of the Company as to which the Indemnitee shall
have been adjudged to be liable to the Company, except as determined by the
court or other tribunal adjudicating the Proceeding. Unless ordered by a court
or other tribunal, such determinations of whether the Standard of Conduct has
been satisfied shall be made by (1) a majority vote of the directors of the
Company who are not parties to the Proceeding, even though less than a quorum,
or (2) by a committee of such directors designated by a majority vote of such
directors, even though less than a quorum, or (3) if there are no such
directors, or if such directors so direct, by independent legal counsel in a
written opinion, or (4) by stockholders of the Company. Indemnitee shall be
deemed to have met the Standard of Conduct if the determination is not made by
the Company within sixty days of receipt by the General Counsel of a written
request by Indemnitee for indemnity.

Section 6. Contribution. If the full indemnification and payment or
reimbursement of Expenses provided by this Agreement may not be paid to
Indemnitee because it has been finally adjudicated that such indemnification or
payment or reimbursement of Expenses incurred by Indemnitee is prohibited by
Delaware or other law, or if it has been determined as provided above that the
Standard of Conduct has not been met, and if, and to the extent the Indemnitee
is not entitled to coverage under the Company’s directors and officers liability
insurance policy, then in respect of any such actual or threatened Proceeding in
which the Company or an Affiliated Entity is jointly liable with Indemnitee (or
would be if joined

 

- 4 -



--------------------------------------------------------------------------------

in such Proceeding), as determined by (1) a majority vote of the directors of
the Company who are not parties to the Proceeding, even though less than a
quorum, or (2) by a committee of such directors designated by a majority vote of
such directors, even though less than a quorum, or (3) if there are no such
directors, or if such directors so direct, by independent legal counsel in a
written opinion, or (4) by stockholders of the Company, the Company shall
contribute to the amount of loss, liability or Expenses incurred by Indemnitee
in such proportion as appropriate to reflect (i) the relative benefits received
by the Company and any Affiliated Entity on the one hand and Indemnitee on the
other hand from the transaction from which such Proceeding arose and (ii) the
relative fault of the Company, any Affiliated Entity or Unaffiliated Entity,
including other persons indemnified by the Company on the one hand, and
Indemnitee on the other hand in connection with the events which resulted in
such Proceeding, as well as any other relevant equitable considerations. The
relative fault of the Company, any Affiliated Entity or Unaffiliated Entity,
including other persons indemnified by the Company, on the one hand, and of
Indemnitee on the other hand shall be determined by reference to, among other
things, the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent the circumstances resulting in such
Proceeding. The Company acknowledges that it would not be just and equitable if
contribution pursuant to this Section 6 were determined by pro rata allocation
or any other method of allocation which does not take into account the foregoing
equitable considerations.

Section 7. Defense of Claim. If any Proceeding asserted or commenced against
Indemnitee is also asserted or commenced against the Company or an Affiliated
Entity, the Company or the Affiliated Entity shall be entitled, except as
otherwise provided herein below, to assume the defense thereof. After notice
from the Company or any Affiliated Entity to Indemnitee of its election to
assume the defense of any such Proceeding, Indemnitee shall have the right to
employ Indemnitee’s own counsel in such Proceeding, but the Expenses of such
counsel incurred after notice from the Company or any Affiliated Entity to
Indemnitee of its assumption of the defense thereof shall be at the expense of
Indemnitee and the Company shall not be obligated to Indemnitee under this
Agreement for any Expenses subsequently incurred by Indemnitee in connection
therewith other than reasonable costs of investigation and reasonable travel and
lodging expenses arising out of Indemnitee’s

 

- 5 -



--------------------------------------------------------------------------------

participation in the defense of such Proceeding, unless (i) otherwise notified
by the Company, (ii) Indemnitee’s counsel shall have reasonably concluded and so
notified the Company that there is a conflict of interest between the Company or
any Affiliated Entity and Indemnitee in the conduct of defense of such
Proceeding, or (iii) the Company or any Affiliated Entity shall not in fact have
employed counsel to assume the defense of such Proceeding, in any of which cases
the Expenses of Indemnitee in such Proceeding shall be reimbursed or paid by the
Company. The Company or any Affiliated Entity shall not be entitled to assume
the defense of any Proceeding brought by or on behalf of the Company by its
stockholders or as to which Indemnitee’s counsel shall have made the conclusion
set forth in clause (ii) of the preceding sentence of this Section 7.

Section 8. Duration of Agreement. This Agreement shall continue for so long as
Indemnitee may be subject to any possible Proceeding by reason of the fact of
Indemnitee’s Position or Positions, whether or not Indemnitee ceases to hold
such Position or Positions.

Section 9. Confidentiality. Except as required by law or as otherwise becomes
public (other than in violation of this Agreement) or is communicated to
Indemnitee’s counsel or to Indemnitee’s or the Company’s insurer, in seeking
indemnification or reimbursement or payment of Expenses hereunder, Indemnitee
agrees to keep confidential any information that arises in connection with this
Agreement, including but not limited to, claims for indemnification or payment
or reimbursement of Expenses, amounts paid or payable under this Agreement and
any communications between the Indemnitee and the Company.

Section 10. Applicability to Other Indemnification Provisions. This Agreement is
entered into pursuant to Section 145(f) of the DGCL and to the fullest extent
permitted by law shall be in addition to indemnification and reimbursement or
payment of Expenses provided by the DGCL. To the fullest extent permitted by
law, the Company shall apply this Agreement, which is substantially consistent
with the Company’s Indemnification Policy as in effect on the date hereof, in
considering requests for indemnification or reimbursement or payment of Expenses
under its Indemnification Policy, certificate of incorporation, by-laws, or any
other agreement or undertaking of the Company or similar constituent documents
of an Affiliated Entity that provides rights to indemnification or reimbursement
or payment

 

- 6 -



--------------------------------------------------------------------------------

of Expenses (“Alternate Indemnification Provisions”). By entering into this
Agreement, the parties agree that if there is an existing Indemnification
Agreement by and between Mellon Financial Corporation and Indemnitee which was
assumed by the Company by operation of law and pursuant to the 2006 merger
agreement entered into by the Company, Mellon Financial Corporation and The Bank
of New York Company, Inc., such agreement is hereby terminated insofar as it
relates to actions taken by Indemnitee after the execution of this Agreement.
For the avoidance of doubt, should there be any differences between the
Company’s Indemnification Policy and this Agreement, this Agreement will govern.

Section 11. No Duplication of Payments. The Company shall indemnify and pay or
reimburse Expenses of the Indemnitee in accordance with the provisions of this
Agreement, provided, however, that the Company shall not be liable under this
Agreement to make any payment to Indemnitee under this Agreement to the extent
that Indemnitee (i) is otherwise entitled to receive reimbursement or payment of
amounts otherwise payable hereunder from an Unaffiliated Entity (including
insurance maintained by an Unaffiliated Entity) as a result of Indemnitee’s
Position or Positions at or with respect to an Unaffiliated Entity,
(ii) receives payment or reimbursement under an insurance policy maintained by
the Company or by or out of a fund created by the Company and under the control
of a trustee or otherwise, or (iii) receives payment from other sources provided
by the Company. If Indemnitee has a right of recovery from an Unaffiliated
Entity (including insurance maintained by the Unaffiliated Entity), Indemnitee
shall take all actions reasonably necessary to recover payment (or insurance)
from the Unaffiliated Entity before seeking payment from the Company under this
Agreement, including initiating a civil, criminal, administrative or
investigative action, suit, proceeding or procedure; provided, however, that to
the extent recovery of such payment requires meeting a prior deductible or other
financial outlay, such payment or financial outlay shall be deemed to be an
Expense hereunder.

Section 12. Insurance. The Company may maintain insurance, at its expense, to
protect itself and the Indemnitee against any Expense, liability or loss under
Delaware law.

Section 13. Subrogation. In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee

 

- 7 -



--------------------------------------------------------------------------------

under any insurance policy or otherwise. Indemnitee shall execute all documents
reasonably required and shall do everything reasonably necessary to secure such
rights, including the execution of such documents necessary to enable the
Company to effectively bring suit to enforce such rights.

Section 14. Notice by Indemnitee. Indemnitee shall promptly notify the Company
in writing in accordance with Section 20 upon the earlier of (a) becoming aware
of a Proceeding where indemnity or reimbursement or payment of Expenses may be
sought or (b) receiving or being served with any summons, citation, subpoena,
complaint, indictment, information, inquiry or other document relating to any
Proceeding which may be subject to indemnification or reimbursement or payment
of Expenses covered hereunder. As a condition to indemnification or
reimbursement or payment of Expenses, any demand for payment by Indemnitee
hereunder shall be in writing.

Section 15. Severability. If any provision of this Agreement shall be held to be
invalid, inoperative or unenforceable as applied to any particular Proceeding or
in any particular jurisdiction, for any reason, such circumstances shall not
have the effect of rendering the provision in question invalid, inoperative or
unenforceable in any other distinguishable Proceeding or jurisdiction, or of
rendering any other provision or provisions herein contained invalid,
inoperative or unenforceable to any extent whatsoever. The invalidity,
inoperability or unenforceability of any one or more phrases, sentences, clauses
or sections contained in this Agreement shall not affect any other remaining
part of this Agreement.

Section 16. Binding Effect. This Agreement shall be binding upon, and inure to
the benefit of, Indemnitee and Indemnitee’s heirs, personal representatives,
executors and administrators and upon the Company and its successors and
assigns.

Section 17. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement.

Section 18. Headings. The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not

 

- 8 -



--------------------------------------------------------------------------------

be deemed to constitute part of this Agreement or to affect the construction
thereof.

Section 19. Modification and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.

Section 20. Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
(i) delivered by hand, on the date delivered, (ii) mailed by certified or
registered mail, with postage prepaid, on the third business day after the date
on which it is mailed or (iii) sent by guaranteed overnight courier service,
with postage prepaid, on the business day after the date on which it is sent:

 

  (a) If to Indemnitee, to the address set forth on the signature page of this
Agreement;

 

  (b) If to the Company, to:

The Bank of New York Mellon Corporation

One Wall Street

New York, NY 10286

Attention: General Counsel

with copies to:

The Bank of New York Mellon Corporation

One Wall Street

New York, NY 10286

Attention: Corporate Secretary

or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.

Section 21. Governing Law. The parties agree that this Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Delaware.

 

- 9 -



--------------------------------------------------------------------------------

Section 22. Venue. Any Proceeding relating to or arising from this Agreement,
including without limitation, any Proceeding regarding indemnification or
reimbursement or payment of Expenses arising out of this Agreement, shall only
be brought and heard in the Chancery Court in and for the State of Delaware, and
may not be brought in any other judicial forum.

 

- 10 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

THE BANK OF NEW YORK MELLON CORPORATION By:      

[NAME]

[TITLE]

 

AGREED TO AND ACCEPTED BY:   

Name: [Insert Name of Indemnitee]

Address: [Insert Address of Indemnitee]

 

- 11 -